DETAILED ACTION
		Response to Amendment
 The amendment filed on 05/04/2022 has been entered and considered by Examiner. Claims 1-21, 23, and 24 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhu He on 05/31/2022.
The application has been amended as follows:
Title: -- SYSTEMS AND METHODS FOR NON-CELLULAR WIRELESS ACCESS USING LOGICAL ENTITY IDS IN A HYPER CELL--

Allowable Subject Matter
Claims 1-21, 23, and 24 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Awad discloses a method, comprising: 
	obtaining, by an apparatus, an identifier of a hyper cell in accordance with detection of a synchronization signal [0040, 0073-75, 0084, 0092], 
	wherein the identifier of the hyper cell is common to a plurality of transmit points in a coverage area of the hyper cell [0073, 0084, 0144]; and 
obtaining, by the apparatus, the identifier of the hyper cell [0040, 0073-75, 0084, 0092];
communicating, by the apparatus, data with a first transmit point in the plurality of transmit points based on the identifier of the hyper cell [0040, 0073-75, 0084, 0092]; 
	communicating, by the apparatus, a second transmit point in the plurality of transmit points based on the identifier [0040, 0073-75, 0084, 0092].
Lin discloses communicating, by the apparatus, a second transmit point in the plurality of transmit points based on the apparatus ID in response to the apparatus moving from a first position in the coverage area to a second position in the coverage area of the hyper cell (Fig. 3B) [0034-35], 
Kojima discloses obtaining, by the apparatus, an apparatus-dedicated connection ID (Common ID for MD) based on the identifier of the hyper cell (Fig. 9, Fa1-Fa5) [0050, 0164], wherein the apparatus-dedicated connection ID is common to the plurality of transmit points (Common ID for MD is used among the plurality of Base Stations) [0016-17].
	However, all cited prior arts of record fail to disclose in claims 1, 8, and 15 the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 05/04/2022.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642